         Case 2:17-cv-00495-JD Document 384-2 Filed 08/13/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,           :
         Plaintiff/Counter-defendant,  :
                                       :
   v.                                  :
                                       :
BRIDGER LOGISTICS, LLC, et al.,        : No. 2:17-cv-00495-JD
          Defendants,                  :
                                       :
BRIDGER LOGISTICS, LLC, et al.,        :
          Defendants/Counterclaimants. :
                                       :
                                       :


     DEFENDANTS’ STATEMENT OF UNCONTROVERTED MATERIAL FACTS

       1.      Bridger Transfer Services, LLC (“BTS”) was organized as a limited liability

company under Louisiana law on June 1, 2011. [Exhibit 1 to Declaration of Alicia Ragsdale

Olszeski (“Olszeski Decl.”), attached hereto as Exhibit A (specifically Articles of Organization of

BTS, Articles 1 and 2, BLFG_EDPA0310345); Declaration of Julio Rios, II (“Rios Decl.”) ¶ 3,

attached hereto as Exhibit B; Declaration of Jeremy Gamboa (“Gamboa Decl.”) ¶ 3, attached

hereto as Exhibit C]

       2.      BTS did not have an operating agreement. [Rios Decl. ¶ 4; Gamboa Decl. ¶ 4]

       3.      Its articles of organization specified that BTS would “be managed by one or more

Managers.” [Olszeski Decl., Exhibit 1 (specifically, Articles of Organization of BTS, Article 5(A),

BLFG_EDPA0310346)]

       4.      The articles of organization also provided that “[e]ach Manager is relieved of any

personal liability to the fullest extent permitted by law, including, not by way of limitation, any

liability for monetary damages for breach of any duty provided for in R.S. 12:1314.” [Olszeski

Decl., Exhibit 1 (specifically, Articles of Organization of BTS, Article 8, BLFG_EDPA0310347)]

                                                1
         Case 2:17-cv-00495-JD Document 384-2 Filed 08/13/20 Page 2 of 5




       5.      As of July 1, 2013, Bridger Logistics, LLC (“Bridger Logistics”) was the sole

member of BTS. [Olszeski Decl., Exhibit 1 (specifically, Notice of Change of Members of BTS,

BLFG_EDPA0310351, Notice of Change of Members and Membership Interests of BTS,

BLFG_EDPA0310352, and Notice of Change of Members and Managers of BTS,

BLFG_EDPA0310354)]

       6.      As of July 1, 2013, Bridger, LLC (“Bridger”) was the sole manager of BTS.

[Olszeski Decl., Exhibit 1 (specifically, Notice of Change of Members and Managers of BTS,

BLFG_EDPA0310354)]

       7.      On June 24, 2015, Ferrellgas Partners, L.P. acquired the membership interests of

Bridger Logistics from Bridger. [Rios Decl. ¶ 7; Gamboa Decl. ¶ 6]

       8.      On June 24, 2015, BTS filed amended and restated articles of organization with the

Louisiana Secretary of State, which did not specify whether BTS was managed by its member or

by managers. The restated articles also omitted the provision eliminating the personal liability of

managers for damages for breach of fiduciary duty. [Olszeski Decl., Exhibit 1 (compare Amended

and Restated Articles of Organization of BTS, BLFG_EDPA0310355-56, to Articles of

Organization of BTS, Article 5(A), BLFG_EDPA0310346, and Article 8, BLFG_EDPA0310347)]

       9.      Jeremy Gamboa was never a member or manager of BTS. [Gamboa Decl. ¶ 5]

       10.     Julio Rios was never a member of BTS. [Rios Decl. ¶ 5]

       11.     Julio Rios last served as a manager of BTS before July 1, 2013, when the Eddystone

facility was still under construction and not yet in operation, but not after July 1, 2013. [Rios Decl.

¶ 6]




                                                  2
       Case 2:17-cv-00495-JD Document 384-2 Filed 08/13/20 Page 3 of 5




Dated: August 13, 2020

                                   Respectfully submitted,

                                By: /s/ Lawrence G. Scarborough
                                   Lawrence G. Scarborough (Admitted Pro Hac Vice)

                                   Richard L. Scheff (I.D. No. 35213)
                                   Michael C. Witsch (I.D. No. 313884)
                                   ARMSTRONG TEASDALE LLP
                                   One Commerce Square
                                   2005 Market Street, 29th Floor
                                   Philadelphia, PA 19103
                                   Telephone: (267) 780-2000
                                   Facsimile: (215) 405-9070
                                   rlscheff@atllp.com
                                   mwitsch@atllp.com

                                   Lawrence G. Scarborough (Admitted Pro Hac Vice)
                                   Bieta Andemariam (Admitted Pro Hac Vice)
                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                   1290 Avenue of the Americas
                                   New York, New York 10104
                                   Telephone: (212) 541-2000
                                   Facsimile: (212) 541-4630
                                   lgscarborough@bclplaw.com
                                   bieta.andemariam@bclplaw.com
                                   Jacob A. Kramer (Admitted Pro Hac Vice)
                                   Rachel A. Beck (Admitted Pro Hac Vice)
                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                   1155 F Street, NW
                                   Washington, D.C. 20004
                                   Telephone: (202) 508-6000
                                   Facsimile: (202) 508-6200
                                   jake.kramer@bclplaw.com
                                   rachel.beck@bclplaw.com
                                   Brian C. Walsh (Admitted Pro Hac Vice)
                                   Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                   211 North Broadway, Suite 3600
                                   St. Louis, Missouri 63102
                                   Telephone: (314) 259-2000
                                   Facsimile: (314) 259-2020
                                   brian.walsh@bclplaw.com
                                   ali.olszeski@bclplaw.com


                                      3
Case 2:17-cv-00495-JD Document 384-2 Filed 08/13/20 Page 4 of 5




                            Sarah L. Hartley (Admitted Pro Hac Vice)
                            BRYAN CAVE LEIGHTON PAISNER LLP
                            1700 Lincoln Street, Suite 4100
                            Denver, Colorado 80203
                            Telephone: (303) 861-7000
                            Facsimile: (303) 866-0200
                            sarah.hartley@bclplaw.com

                            Attorneys for Bridger Logistics, LLC, Ferrellgas
                            Partners, L.P., Ferrellgas L.P., Bridger Rail
                            Shipping, LLC, Bridger Real Property, LLC,
                            Bridger Storage, LLC, Bridger Swan Ranch, LLC,
                            Bridger Terminals, LLC, Bridger Transportation,
                            LLC, J.J. Addison Partners, LLC, J.J. Liberty, LLC,
                            Bridger Admin Services II LLC, Bridger Energy,
                            LLC, Bridger Lake, LLC, Bridger Leasing, LLC,
                            Bridger Marine, LLC




                               4
         Case 2:17-cv-00495-JD Document 384-2 Filed 08/13/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, Jacob A. Kramer, hereby certify that on August 13, 2020, a true and correct copy of the

foregoing Statement of Uncontroverted Material Facts was filed electronically via the Court’s ECF

filing system. This document is available for viewing and downloading from the ECF system and

electronic notification has been sent to all counsel of record.

                                                      /s/ Jacob A. Kramer
                                                      Jacob A. Kramer




                                                  5
